326 F.2d 870
Alfonso SPINELLI, Libellant-Appellant and Cross-Appellee,v.ISTHMIAN STEAMSHIP COMPANY, a corporation, Respondent-Petitioner-Appellee and Cross-Appellant,v.INTERNATIONAL TERMINAL OPERATING CO., Inc., Respondent-Impleaded-Appellee and Cross-Appellant.
No. 175.
Docket 28385.
United States Court of Appeals Second Circuit.
Argued November 19, 1963.
Decided January 13, 1964.

Bernard Chazen, Hoboken, N. J. (Milton Garber and Baker, Garber & Chazen, Hoboken, N. J., on the brief), for libellant-appellant.
Robert P. Hart, New York City (Ralph C. Kreimer and Kirlin, Campbell & Keating, New York City, on the brief), for respondent-petitioner.
Joseph Arthur Cohen, New York City (Sidney A. Schwartz and Alexander, Ash & Schwartz, New York City, on the brief), for respondent-impleaded-appellee.
Before MEDINA, WATERMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
Appellant Alfonso Spinelli, a longshoreman, was injured when helping to load cargo aboard the SS Steelmaker, owned by respondent-appellee Isthmian Steamship Company. The libel charges respondent-appellee with responsibility for the fall of a draft of steel pipe that was being hoisted in a sling from the pier to the vessel. The draft fell back because the brake on the ship's winch slipped and libellant-appellant was injured. The evidence amply sustains the finding of the trial judge that the winch was not defective and that the accident happened because the stevedore boss changed from drafts of 6 pipes to a draft of 9 pipes, although warned that such a load was too heavy for the winch. We affirm on the authority of Puddu v. Royal Netherlands Steamship Company, 2 Cir., 1962, 303 F.2d 752, cert. denied, 371 U.S. 840, 83 S. Ct. 67, 9 L. Ed. 2d 75.


2
We affirm the decree in all respects, including the part thereof dismissing the cross-claim of the shipowner against the stevedore, International Terminal Operating Co., Inc., and involved in Isthmian's protective cross-appeal.